Barnhill, J.
The plaintiffs allege record title in the Dix Creek Missionary Baptist Church. Altogether they seek to invalidate this deed to real property, neither the grantor nor the grantees are made parties to the action. No fraud or undue influence is alleged. While they do allege want of power in the grantor to convey title, this is a conclusion of law and not an allegation of fact. G.S. 115-45.
Furthermore, they allege in themselves and others similarly situated no equitable or other beneficial interest in the property such as would entitle them to the use and possession thereof. They allege nothing more than the permissive use of the building located on the property over a long period of time and the termination of that use by those who hold title to the property.
While they seek to allege a parol agreement between the members of the various religious denominations who resided in that community in 1896 and the grantees in the Turpin deed in respect to the use of the property, no sufficient facts are alleged to charge the grantees in that deed as trustees other than for the public school system of the county. In particular, they fail to allege facts sufficient to vest in them any equitable interest which may have been created by such an agreement.
In this connection it may be well to note that the authority of public school officials such as the grantees in the Turpin deed to enter into a binding agreement to hold title to property conveyed to them in their *247official capacity in trust for any use or purpose other than tbe one expressed in tbe deed is at least subject to serious challenge.
Tbe noted defects in tbe complaint clearly demonstrate plaintiffs have failed to state a cause of action against defendants either individually or as representatives of an unincorporated association of persons. Should tbe cause of action be permitted to proceed to judgment in favor of plaintiffs, they would be in no better position in respect to tbe locus than they were before this action was instituted. Tbe judgment could not be enforced against those now in possession.
For that reason it is unnecessary for us to discuss or decide whether an action may be maintained against an unincorporated church under the class representation doctrine in the manner here attempted.
Carswell v. Creswell, 217 N.C. 40, 7 S.E. 2d 58, and the other eases cited and relied on by plaintiffs are factually distinguishable.
The judgment entered in the court below must be
Affirmed.